 


 HCON 164 ENR: Authorizing the use of the Rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to Dr. Norman E. Borlaug.
U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 164 


June 14, 2007
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of the Rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to Dr. Norman E. Borlaug. 
 
 
That the Rotunda of the Capitol is authorized to be used on July 17, 2007, for a ceremony to award the Congressional Gold Medal to Dr. Norman E. Borlaug. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  
 
Clerk of the House of Representatives.Secretary of the Senate.
